NUMBER 13-21-00356-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MARK EDWARD JACKSON JR.,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 24th District Court
                          of Calhoun County, Texas.


                 ORDER TO FILE APPELLANT’S BRIEF

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This cause is currently before the Court on its own motion. Appellant’s brief was

due to be filed on December 20, 2021. See TEX. R. APP. P. 38.6(a). On December 28,

2021, the Clerk of the Court notified appellant his brief was past due. On February 2,

2022, appellant notified us that the appeal has not been abandoned and stated he was

awaiting rulings on certain matters by the trial court. On October 19, 2021, the trial court
denied appellant’s request for appointment of counsel and no matters related to this

appeal are referred to the trial court at this time.

       Therefore, in order to ensure appellant has adequate time to prepare and file a

brief in this matter, the Court sua sponte grants additional time to file appellant’s brief.

Therefore, appellant’s brief in this matter is now due to be filed on or before March 31,

2022. Pursuant to TEX. R. APP. P. 42.3(b),(c), appellant is hereby notified that a failure to

comply with this Order or to show why an extension should be granted will result in a

dismissal for want of prosecution.

                                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
9th day of March, 2022.




                                               2